DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 11 objected to because of the following informalities:  
.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (U.S. Patent Application Publication #2016/0154750) in view of SHALEV (U.S. Patent Application Publication #2019/0205031) and WANG (U.S. Patent Application Publication #2016/0364269).

(see [0045], [0048]: the global buffer can be allocated to each vault controller, the vault controller is a slice of the storage device engine as each vault controller accesses a portion of the storage), wherein the shared slice memory is a portion of total storage device engine memory (see [0045], [0048]: the global buffer is a portion of the total memory used by the controller) and wherein the storage device engine is housed in a shelf that interfaces with a cabinet and/or rack of a storage array (see SHALEV below); determining task types related to each activity performed by each slide; correlating each slice’s shared memory access requests with each task type (see WANG below); and controlling each slice's access to the shared memory portion (see [0037]: the token register tracks portions of the global buffer allocated to the vault controller and controls access to the global buffer) based on the correlation (see WANG below).
PARK fails to disclose wherein the storage device engine is housed in a shelf that interfaces with a cabinet and/or rack of a storage array.
SHALEV discloses wherein the storage device engine is housed in a shelf that interfaces with a cabinet and/or rack of a storage array (see [0022]-[0024]: storage controllers are housed in a storage shelf of storage rack of storage devices; the controllers interface with multiple storage devices such as SSD’s).  PARK already discloses a multiple storage engines (vault controllers) that interface with non-volatile memory, which is the type of memory used in an SSD.  SHALEV assembles multiple (see [0003]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by PARK to house the storage device engine in a cabinet to interface with a storage array, as disclosed by SHALEV.  One of ordinary skill in the art would have been motivated to make such a modification in order to eliminate many-to-many cabling as taught by SHALEV.  PARK and SHALEV are analogous references as they are both directed to controlling storage systems.
	PARK fails to disclose determining task types related to each activity performed by each slide; correlating each slice’s shared memory access requests with each task type; and controlling access based on the correlation.
	WANG discloses determining task types related to each activity performed by each slide (see [0045]-[0047]: sending a task and task type information to the storage system); correlating each slice’s shared memory access requests with each task type (see [0045]-[0047]: each task is based on an access request); and controlling access based on the correlation (see [0048]-[0050]: scheduling of the task based on the task type information, SLA of the storage system and QoS parameters of the user that sent the task).  This allows a scheduling system to be implemented in a storage system to ensure that Service Level Agreements and Quality of service parameters are being met for the users (see [0051]).  PARK already discloses that each vault controller executes multiple types of tasks, including read, write and prefetch tasks.  These tasks require access to the local and/or global buffer (see PARK [0085]-[0093]).  A scheduling algorithm, such as the one disclosed by WANG, would ensure the system can meet performance requirements desired by the user. Some task can have a higher priority than others.  For example, a prefetch request works to obtain data that the system thinks will be needed in the future, while a read request works to obtain data that is needed now.  A good scheduling algorithm will ensure that both data sets can be retrieved while still providing good performance to the user.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by PARK to determine task types and control access based on the task type as disclosed by WANG.  One of ordinary skill in the art would have been motivated to make such a modification to allow the system to meet performance requirements desired by the user, as taught by WANG.  PARK and WANG are analogous references as they are both directed to scheduling of tasks in a storage system.

2. The method of claim 1 further comprising provisioning local slice memory portions of the total storage device engine memory for each slice (see [0049]: dynamic allocation of the global buffer memory to each vault controller).

3. The method of claim 2 further comprising assigning each local slice memory portion to a distinct slice of the storage device engine (see [0048]: vault field indicates which vault a portion of the global buffer is assigned to).

4. The method of claim 1 further comprising establishing one or more shared queues from the shared slice memory (see [0045]: global buffer memory expands the capacity of the local buffer within each vault controller; [0035]-[0036]: the local buffer includes read and write queues, these queues would also be in the global buffer).

5. The method of claim 4, further comprising configuring each shared queue to buffer memory access requests from each slice (see [0045]: global buffer memory expands the capacity of the local buffer within each vault controller; [0035]-[0036]: the local buffer includes read and write queues, these queues would also be in the global buffer; [0043]: pre-fetched data can be stored in the global buffer).

6. The method of claim 4 further comprising associating each shared queue with one or more operation types (see [0045]: global buffer memory expands the capacity of the local buffer within each vault controller; [0035]-[0036]: the local buffer includes read and write queues, these queues would also be in the global buffer).

7. The method of claim 4 further comprising configuring a shared memory index for each shared queue (see [0054]: indexes to identify each vault controller).

(see [0085]: the portion of the global buffer allocated to each vault controller is divided into a pre-fetch buffer and a write buffer).

9. The method of claim 8 further comprising: monitoring a state of each shared memory index; and directing each memory access request to a shared queue based on one or more of the states of each shared memory index and an operation type of the memory access request; buffering each memory access request in the shared queue to which each memory access request is directed (see [0055]-[0062]: the size of each buffer is monitored, access requests are stored in the global buffer if there is space and the system can allocate additional space).

10. The method of claim 9 further comprising: updating the states of each shared memory index to which each memory access request is directed; and providing the states of each shared memory index to each slice (see [0055]-[0062]: the size indexes are updated as part of the dynamic allocation of the global buffer memory).

11. PARK discloses An apparatus comprising a memory and at least one processor configured to: provision shared slice memory of a storage device engine for use by each slice of the storage device engine (see [0045], [0048]: the global buffer can be allocated to each vault controller, the vault controller is a slice of the storage device engine as each vault controller accesses a portion of the storage), wherein the shared slice memory is a portion of total storage device engine memory (see [0045], [0048]: the global buffer is a portion of the total memory used by the controller) and wherein the storage device engine is housed in a shelf that interfaces with a cabinet and/or rack of a storage array (see SHALEV below); determine task types related to each activity performed by each slide; correlate each slice’s shared memory access requests with each task type (see WANG below); and control each slice's access to the shared memory portion (see [0037]: the token register tracks portions of the global buffer allocated to the vault controller and controls access to the global buffer) based on the correlation (see WANG below).
PARK fails to disclose wherein the storage device engine is housed in a shelf that interfaces with a cabinet and/or rack of a storage array.
SHALEV discloses wherein the storage device engine is housed in a shelf that interfaces with a cabinet and/or rack of a storage array (see [0022]-[0024]: storage controllers are housed in a storage shelf of storage rack of storage devices; the controllers interface with multiple storage devices such as SSD’s).  PARK already discloses a multiple storage engines (vault controllers) that interface with non-volatile memory, which is the type of memory used in an SSD.  SHALEV assembles multiple controllers and multiple storage devices into a storage rack.  This allows for single array management and absence of many-to-many cabling (see [0003]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by PARK to house the storage device engine in 
PARK fails to disclose determining task types related to each activity performed by each slide; correlating each slice’s shared memory access requests with each task type; and controlling access based on the correlation.
	WANG discloses determining task types related to each activity performed by each slide (see [0045]-[0047]: sending a task and task type information to the storage system); correlating each slice’s shared memory access requests with each task type (see [0045]-[0047]: each task is based on an access request); and controlling access based on the correlation (see [0048]-[0050]: scheduling of the task based on the task type information, SLA of the storage system and QoS parameters of the user that sent the task).  This allows a scheduling system to be implemented in a storage system to ensure that Service Level Agreements and Quality of service parameters are being met for the users (see [0051]).  PARK already discloses that each vault controller executes multiple types of tasks, including read, write and prefetch tasks.  These tasks require access to the local and/or global buffer memory (see PARK [0085]-[0093]).  A scheduling algorithm, such as the one disclosed by WANG, would ensure the system can meet performance requirements desired by the user. Some task can have a higher priority than others.  For example, a prefetch request works to obtain data that the system thinks will be needed in the future, while a read request works to obtain data that is needed now.  A good scheduling algorithm will 
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by PARK to determine task types and control access based on the task type as disclosed by WANG.  One of ordinary skill in the art would have been motivated to make such a modification to allow the system to meet performance requirements desired by the user, as taught by WANG.  PARK and WANG are analogous references as they are both directed to scheduling of tasks in a storage system.

12. The apparatus of claim 11 further configured to provision local slice memory portions of the total storage device engine memory for each slice (see [0049]: dynamic allocation of the global buffer memory to each vault controller).

13. The apparatus of claim 12 further configured to assign each local slice memory portion to a distinct slice of the storage device engine (see [0048]: vault field indicates which vault a portion of the global buffer is assigned to).

14. The apparatus of claim 11 further configured to establish one or more shared queues from the shared slice memory (see [0045]: global buffer memory expands the capacity of the local buffer within each vault controller; [0035]-[0036]: the local buffer includes read and write queues, these queues would also be in the global buffer).

15. The apparatus of claim 14, further configured to configure each shared queue to buffer memory access requests from each slice (see [0045]: global buffer memory expands the capacity of the local buffer within each vault controller; [0035]-[0036]: the local buffer includes read and write queues, these queues would also be in the global buffer; [0043]: pre-fetched data can be stored in the global buffer).

16. The apparatus of claim 14 further configured to associate each shared queue with one or more operation types  (see [0045]: global buffer memory expands the capacity of the local buffer within each vault controller; [0035]-[0036]: the local buffer includes read and write queues, these queues would also be in the global buffer).

17. The apparatus of claim 14 further configured to configure a shared memory index for each shared queue (see [0054]: indexes to identify each vault controller).

18. The apparatus of claim 17 further configured to establish an index element in the shared memory index to reference a buffer location corresponding to the shared queue for which the shared memory index is established (see [0085]: the portion of the global buffer allocated to each vault controller is divided into a pre-fetch buffer and a write buffer).

19. The apparatus of claim 18 further configured to: monitor a state of each shared memory index; and direct each memory access request to a shared queue based on one or more of the states of each shared memory index and an operation type of the memory access request; buffer each memory access request in the shared queue to which each memory access request is directed (see [0055]-[0062]: the size of each buffer is monitored, access requests are stored in the global buffer if there is space and the system can allocate additional space).

20. The apparatus of claim 19 further configured to: update the states of each shared memory index to which each memory access request is directed; and provide the states of each shared memory index to each slice (see [0055]-[0062]: the size indexes are updated as part of the dynamic allocation of the global buffer memory).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136